IN THE SUPREME COURT OF THE STATE OF DELAWARE

     DAVID C. DETWILER,                       §
                                              §   No. 184, 2021
            Defendant Below,                  §
            Appellant,                        §
                                              §
            v.                                §   Court Below–Superior Court
                                              §   of the State of Delaware
     STATE OF DELAWARE,                       §
                                              §
            Plaintiff Below,                  §   Cr. ID No. 1407000434 (S)
            Appellee.                         §


                                   Submitted: July 7, 2021
                                   Decided:   July 12, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                             ORDER

          After careful consideration of the notice to show cause and the parties’

responses, it appears to the Court that:

          (1)     On June 7, 2021, the appellant, David Detwiler, filed a notice of appeal

from his 2015 criminal conviction and sentence for terroristic threatening. The

Superior Court sentenced Detwiler on September 24, 2015. Under Supreme Court

Rule 6, a timely notice of appeal should have been filed within thirty days of

Detwiler’s sentencing.1



1
    Del. Supr. Ct. R. 6(a)(iii).
         (2)     On June 8, 2021, the Senior Court Clerk issued a notice directing

Detwiler to show cause why his appeal should not be dismissed as untimely filed.

In his response to the notice to show cause, Detwiler asserts that the sentencing judge

intended to waive the thirty-day period for filing an appeal.

         (3)     At the Court’s request, the State filed an answer to Detwiler’s response

to the notice to show cause. The State attached to its response the Superior Court

sentencing order, which contains the notation: “Court waives requirement of three

(3) month request for modification of sentence [under Superior Court Criminal Rule

35(b)].” It is clear that Detwiler is aware that this waiver applied to motions to

modify because he, in fact, filed a motion to modify outside of the 90-day prescribed

time frame and cited the Superior Court’s sentencing order in support of his

otherwise untimely application.

         (4)     The time period within which to file a notice of appeal is jurisdictional

and thus mandatory.2 Under Delaware law, the jurisdictional defect that was created

by the untimely appeal cannot be excused unless the appellant can demonstrate that

the delay in filing his appeal was attributable to court-related personnel.3 Detwiler

does not allege, and the record does not reflect, that Detwiler’s failure to timely file

his notice of appeal is attributable to court-related personnel. Moreover, the Superior



2
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).
3
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                    2
Court cannot waive issues regarding appellate jurisdiction,4 and a careful reading of

the Superior Court’s sentencing order makes it clear that the Superior Court did not

intend to do so in the first place. Therefore, Detwiler’s appeal must be dismissed.

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice




4
 See Branch Banking and Trust Co. v. Eid, 114 A.3d 955, 959 (Del. 2015) (holding that parties
cannot waive issues regarding appellate jurisdiction and cannot confer jurisdiction on this Court
by agreement).
                                               3